WRIGHT, Presiding Judge.
The judgment of the Court of Civil Appeals, 414 So.2d 962, issued on August 26, 1981, affirming the judgment of the Circuit Court of Pickens County was reversed by judgment of the Supreme Court of Alabama, 414 So.2d 963 on March 5, 1982, and the matter remanded. In accord with such remand, the judgment of the Circuit Court of Pickens County, Alabama, heretofore entered in this cause dismissing plaintiffs’ suit against Employers Casualty Company and Employers National Insurance Company and transferring the case to Tuscaloosa County is hereby reversed and set aside. The matter is remanded to the said circuit court with direction to reinstate said case and proceed according to law.
REVERSED AND REMANDED WITH DIRECTIONS.
BRADLEY and HOLMES, JJ., concur.